Citation Nr: 1312505	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-15 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating higher than 20 percent for chronic left acromioclavicular joint separation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1999 to January 2006. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating higher than 10 percent for chronic left acromioclavicular joint separation.  The Veteran testified at a hearing before a Decision Review Officer in September 2009.  A transcript of the hearing is in the record.  

By rating action in October 2009, the RO increased the Veteran's disability rating for chronic left acromioclavicular joint to 20 percent, effective July 28, 2008, the date of claim.  The Veteran's appeal for higher rating remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim. 

In a May 2009 VA Form 9 the Veteran indicated that he wanted a Travel Board hearing at the RO before a member of the Board.  In May 2009, the RO sent the Veteran a letter in reference to his request for a hearing.  The letter informed the Veteran, based on his request, of several other options instead of a Travel Board hearing, including a Board hearing by video conference, a Board hearing in Washington, D.C., or the option to withdraw the hearing request.  The letter also noted that a local hearing before RO decision-makers can be held instead of, or in addition to, a Board hearing.  The Veteran signed and returned the letter in June 2009, and selected a local hearing with a Decision Review Officer (DRO), instead of a hearing before the Board.  The Veteran testified at a hearing before a Decision Review Officer in September 2009.  In correspondence received in February 2010, the Veteran indicated that he wanted a Travel Board hearing at the RO before a member of the Board.  However, the Veteran has not been scheduled for a Travel Board hearing before a member of the Board.  Such hearings are scheduled by the RO.  In view of the foregoing, and as the Veteran has expressed a desire to appear at a personal hearing before a member of the Board, it is the Board's judgment that to ensure that the Veteran has been accorded due process of law, the RO should schedule him for a Travel Board hearing as he requested.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Undertake all action necessary to schedule the Veteran for hearing before a Veterans Law Judge at the local RO, in accordance with his request. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

